DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 2-4, 7-9 are objected to because of the following informalities:  The claims are recited in a narrative format which makes it challenging to parse the claimed limitations. The use of idiomatic language such as “even when” and “as for a newly detected target” makes the scope of the claims difficult to ascertain.  
The Examiner suggests that language which more clearly delineates the scope of the claim would be helpful in establishing clarity.  For example, instead of “as for a newly detected target”, Applicant could say “When a target is detected that has not been previously detected”.  Instead of “even when”, the Applicant could use “If”.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  

Such claim limitation(s) is/are: “a microcomputer configured to” in claim 1. A review of the specification illustrates that the claimed microcomputer is merely a generic 

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly 

Claim 1 and 6 recites “a prediction processor that calculates a prediction position of a previously detected target in a current detection cycle”.  It is unclear if the predicted position is a predicted position of the target at a time corresponding to the current detection cycle, or if the claim is suggested the calculation is carried out during the current cycle.  
It is also unclear what the nature of the prediction is; whether it is based on the positional information of the previously detected target during a previous detection cycle, or if this is some arbitrary “prediction.  
This limitation is missing essential details which would clarify the scope.  Examiner suggests the following claim language as a possible amendment towards clarifying the scope: “a prediction processor that calculates a prediction position of a previously detected target for a time corresponding to a current detection cycle of the radar apparatus, based on position information of the previously detected target during a previous detection cycle”’

Claim 1 and 6 recites an if/then statement without disclosing the operation if the criteria are not met.  “The extrapolation processor executes the extrapolation when the prediction position is outside a detection range of the radar- apparatus and a speed of the host vehicle is lower than a predetermined value.”


Claim 2 and 7 recites “when the host vehicle is not being parked”.  It is unclear what the scope of “being parked” is and what limitations this places on the operation of the vehicle.  One could imagine that “parking” or “being parked” is more a matter of the operators intent, and so as the driver executes a deft hairpin maneuver at 50 mph, pulling on the emergency brake, and performing a controlled slide into a street parking spot this would satisfy the criteria but not the intent of the claim language.  

Claim 4 and 9 recites “a target newly detected within the predetermined range for the current detection cycle”.  The nature of a target newly detected is unclear.  

Claim 5 and 10 recites “the currently detected target is closer to the second prediction position than the first prediction position in terms of a statistical distance.” It is unclear what is meant by closer.  This is a term of degree, and no criteria for ascertaining it are presented.  It is unclear what a “statistical distance” is.  Examiner assumes Applicant means “the current position of the currently detected target is…” but such recitation is not present.  



Additional claims are rejected at least for their dependence upon a rejected base claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 6-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
The claim(s) recite(s) a method for processing data based on certain criteria encompassing calculating a predicted position of a previously detected target and executing an extrapolation process to determine that a same target as the previously detected target exists in the prediction position for the current detection cycle.
This judicial exception is not integrated into a practical application because the additionally cited elements amount to generic and well known elements or extra-solution activity. 
Claims 6 recite the processing being carried out by “a microcomputer of a radar apparatus”.  A review of the specification shows that this is a generically recited computer element that does not add a meaningful limitation to the abstract idea because they amount to simply implementing the abstract idea on a computer
Claim 6 recites “a radar apparatus that detects objects in a vicinity of a host vehicle on which the radar apparatus is mounted”.  However, the radar apparatus is claimed only broadly and does not serve any function other than as extra-solution data gathering.  
Additional limitations found in claims 6-10 do not recite any additional elements.  Instead the claims are drawn to further clarifying the abstract idea and its process by establishing various criteria for carrying out data processing and further steps of extra-solution data gathering (“ a target newly detected”)

The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because when considered separately an in combination they do not add significantly more to the abstract idea.  
As discussed above, the additional element of “a microcomputer” carries out only processes which are well-understood, routine, and conventional computer functions for data processing MPEP § 2106.05(d) The additional element of “a radar apparatus” is claimed only broadly and does not serve any function other than as extra-solution data gathering.   

Allowable Subject Matter
Claim 1-5 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M BYTHROW whose telephone number is (571)270-1468.  The examiner can normally be reached on Monday-Friday 830am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/PETER M BYTHROW/Primary Examiner, Art Unit 3648